SULLIVAN, J.
This is an appeal from a judgment of confirmation, confirming all of the acts and things done and performed in the organization of Crane Creek Irrigation District, situated in Washington county, and confirming all acts and things, done and performed by said district and its board of directors, from the filing of the petition for the organization of said district to thé date of filing the petition for con*97firmation of the organization of said district in the district court of Washington county.
The petition for confirmation sets forth fully all acts and things done in the organization of said district and in the voting of $256,000 in bonds on said district, that being the amount that had been determined to be necessary to carry out the plans of said district. A demurrer to the petition was filed and overruled by the court and judgment of confirmation entered. Counsel for appellant assigns no specific error of the trial court in its procedure or judgment, and it is conceded by respective counsel that the law in regard to the organization of irrigation districts had been complied with in every particular in the organization of said district and in the voting of said bonds. The district court found that all acts and things done and performed by the board of county commissioners in the organization of said district and all acts and things, done and performed by said district and by its board of directors, from the filing of the petition for the organization of said district to and including the filing of the petition for the confirmation of said proceedings, were legal and valid, and entered judgment confirming all of said proceedings, including' the. voting of said bonds.
We therefore conclude that said judgment of confirmation must be affirmed and it is so ordered, with costs in favor of the respondent.
Stewart, C. J., concurs.